241 Ind. 704 (1961)
171 N.E.2d 695
MORVILIUS
v.
THE DELAWARE CIRCUIT COURT.
No. 0-622.
Supreme Court of Indiana.
Filed January 25, 1961.
Earl Eugene Morvilius, pro se.
PER CURIAM
The petitioner has filed a pleading which he describes as a "Verified Petition for Writ of Quo Warranto in Forma Pauperis," by which he evidently seeks to prosecute an appeal from a conviction in the Delaware Circuit Court for the criminal offense of "Failure to Provide." Petitioner asserts that the Delaware Circuit Court was without jurisdiction for the reason that a suit for support is pending in the LaPorte Circuit Court.
The petition does not conform to any requirements of procedure of practice in this state. Since petitioner has elected to act as his own counsel, he must accept the consequences of his incompetence.
As nothing is properly before us by reason of this petition, the same is dismissed.
Dismissed.
NOTE.  Reported in 171 N.E.2d 695.